Citation Nr: 1143665	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision on behalf of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was remanded by the Board for additional development in June 2010 and December 2010.  The requested development has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  An acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a letter from the RO dated in January 2007.  He was also provided additional notice in subsequent VA correspondence.  The January 2007 letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the RO's January 2007 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the issue have been requested or obtained.  The available record includes service treatment records, service department reports, VA treatment and examination reports, and the Veteran's statements and testimony in support of his claim.  Although in his November 2006 application for VA benefits the Veteran noted he had been treated for PTSD by L.A.H., M.D., from 1969 to 2006, the records obtained by VA from Dr. L.A.H. include no reports dated prior to August 2006 and include no report of a diagnosis for a psychiatric disorder.  The Veteran was adequately notified of the evidence obtained from the offices of Dr. L.A.H. in an August 2008 statement of the case.  The Board finds that further attempts to obtain additional evidence as to this claim would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions in August 2009, June 2010, and January 2011 are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

For PTSD claims if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records are negative for diagnoses or treatment for an acquired psychiatric disorder.  The Veteran's November 1971 separation examination revealed a normal clinical psychiatric evaluation.  In his report of medical history the Veteran denied any depression or excessive worry and denied nervous trouble of any sort.  Records have been found by VA to verify the Veteran's stressor that while he was stationed at Udorn Airfield, Thailand, an aircraft crashed into the base housing area on April 10, 1970.  

In statements and personal hearing testimony in support of his claim the Veteran reported that soon after service he had experienced symptoms including being anxious, being short-tempered, and being angry for no apparent reason.  He reported a long history of recurring nightmares.  In statements provided with his September 2008 VA Form 9 he stated he had tried to deal with these matters as best he could and that approximately seven years earlier his physician had started a program of treatment with antidepressant medication.  He reported that he had improved over the years with this treatment, but that he still had difficulty in certain situations.  He reported stressor events including having participated in the "Secret War" in Laos in his duties as an aircraft mechanic and having lost two friends when a plane crashed into their housing area on base in Thailand.  His spouse testified that the Veteran experienced nightmares two to three times per week and that he did not handle stress well.  

VA treatment records dated in August 2008 show the Veteran complained of "issues" triggered by the terrorist attacks on September 11, 2001.  He reported he had been taking antidepressant medication since late fall 2001.  The report of medical history noted active problems including PTSD.  The examiner, a clinical psychologist, provided a provisional Axis I diagnosis of adjustment disorder.  Subsequent treatment records noted diagnoses of adjustment disorder with anxiety and also noted the Veteran had been provided an explanation of the reasons why the diagnostic criteria for PTSD were not met.  

On VA examination in August 2009 the Veteran complained of anxiety, depression, anger, nightmares, and avoidance of crowds.  He reported that after active service he had military reserve service and worked as an automotive engineer.  He stated he had retired the previous year after 31 years of employment.  He reported a history of hypertension after years of having had problems with anxiety, anger, and feelings that were probably an outgrowth of military service.  He noted he was taking antidepressant medication and that he was doing well with medication and with his current VA treatment.  The examiner summarized the evidence of record and the information provided during the examination interview and found that the criteria for an Axis I diagnosis were not met at that time.  It was noted that there were objective findings upon examination including depression or depressed mood under control with medication and mild anxiety, but that the symptoms reported did not meet all DSM-IV criteria for a diagnosis of PTSD.  

In support of his claim the Veteran provided a copy of correspondence from the United States Coast Guard dated in September 2009 noting he had been granted a medical waiver for his merchant mariner's credential application.  The medical conditions for waiver included depression/posttraumatic stress disorder.  A merchant mariner physical examination report signed by a VA physician in June 2009 noted diagnoses of PTSD and depression. 

Correspondence from a VA clinical psychologist dated in February 2010 noted the Veteran was seen at the primary care psychology clinic from August 2009 to February 2010.  It was further noted a diagnosis of adjustment disorder with anxiety had been provided.  

VA examination in June 2010 by a VA psychologist revealed the Veteran had PTSD symptoms that occurred on a somewhat transient basis, but which did not significantly impair functioning.  The examiner found the DSM-IV criteria for a diagnosis of PTSD had not been met and that an Axis I diagnosis for any psychiatric disorder was not warranted.  It was further noted that there was an insufficient number of symptoms and a lack of impairment of function such that the criteria for a diagnosis of PTSD were not met at that time.  The examiner stated that despite the Veteran's nightmares and memories of Southeast Asia and his emotional reactions triggered by the current conflict in the Middle East his functioning in social and occupational realms was not impaired and did not warrant an Axis I diagnosis.  

A January 2011 examination report from another VA psychologist noted the Veteran had PTSD symptoms including recurrent and intrusive distressing recollections of traumatic events, efforts to avoid thoughts, feelings, or conversations associated with traumatic events, and difficulty falling or staying asleep.  The examiner, however, found the PSTD symptoms were transient in nature and did not appear to be severe enough to interfere with daily activities.  It was noted that the DSM-IV criteria for a diagnosis of PTSD were not met and that an Axis I diagnosis for a mood disorder was not warranted.  The examiner stated that it was "possible that the Veteran did meet criteria for Acute stress disorder at one point in time," but that he currently denied significant symptoms that interfered with daily functioning.  It was reiterated that the diagnostic criteria for PTSD or any other anxiety disorder were not met at the time.  The examiner also noted, in essence, that it was unclear from a review of the chart upon what basis the Veteran had been previously provided diagnoses of adjustment disorder with anxiety and that a specific life event with adjustment issues was not shown.  The examiner further found that the Veteran's mental disorder symptoms were controlled by continuous medication and that his mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  In a February 2011 addendum report the examiner noted that all available records had been reviewed and that the Veteran did not meet the criteria for a diagnosis of any mental health disorder.

Based upon the evidence of record, the Board finds an acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The August 2009, June 2010, January 2011, and February 2011 VA examination reports do not demonstrate that the Veteran has a present psychiatric disability and the provided opinions are persuasive that no such disability has been manifest at any time since the Veteran filed his claim.  There is no evidence of a diagnosis of an acquired psychiatric disorder manifest at any time during active service and no evidence that a psychosis was manifest within one year of service.  

Although the record includes VA treatment records and correspondence providing diagnoses of adjustment disorder and adjustment disorder with anxiety and a merchant mariner physical examination report of PTSD and depression, the Board finds the January 2011 VA examiner's opinion is persuasive that the criteria for a diagnosis of an acquired psychiatric disorder were not met at any time over the course of this appeal.  That opinion is shown to have been provided based upon a thorough examination and review of the complete record and is supported by an adequate rationale.  There is no indication, however, of the bases or rationale for the provided diagnoses of adjustment disorder in VA treatment report or the provided diagnoses of PTSD and depression in the June 2009 merchant mariner physical examination report.  While the reports associated with these diagnoses are considered to be competent evidence, they are considered to warrant a lesser degree of probative weight because they are not as well supported as the January 2011 VA medical opinion.  There is no indication of any significant disparity in the acquired medical expertise of the examiners in this case.

The Board further notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his feelings of anxiety and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board, in accordance with the holding in Buchanan, notes that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  In this case, however, the persuasive competent evidence demonstrates that the Veteran's manifestations of psychiatric disorder symptoms since he filed his VA claim did not meet the criteria for a diagnosis under DSM-IV.  The reports as to the Veteran's history of psychiatric disorder symptomatology, including those claimed to have existed since active service, are shown to have been adequately considered by the January 2011 VA examiner.

The Board notes, in fact, that the examiner stated that it was possible that the Veteran had met the criteria for an acute stress disorder at one point in time.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  It was clear, however, from the January 2011 VA examiner's report that the available evidence did not demonstrate that the Veteran met the diagnostic criteria for a diagnosis of PTSD or any other anxiety disorder since he filed his claim for service connection in November 2006.  The examiner is shown to have thoroughly reviewed the record and to have provided an adequate rationale for questioning the previously provided diagnoses of adjustment disorder with anxiety.  Therefore, the Board finds entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety, is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


